As filed with the Securities and Exchange Commission on June 29, 2015 Registration No. 333-149292 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 To FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST FINANCIAL NORTHWEST, INC. (Exact name of registrant as specified in its charter) Washington 26-0610707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 Wells Avenue South, Renton, Washington (Address of principal executive offices) (Zip Code) First Savings Bank Northwest Savings Plan (Full title of the plan) John F. Breyer, Jr., Esq. Breyer & Associates PC 8180 Greensboro Drive, Suite 785 McLean, Virginia22102 (Name and address of agent for service) (703) 883-1100 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): []Large accelerated filer [X]Accelerated Filer []Non-accelerated filer(Do not check if a smaller reporting company) []Smaller reporting company DEREGISTRATION OF SECURITIES First Financial Northwest, Inc. (the “Company”) is filing this Post-Effective Amendment No.1 (this “Post-Effective Amendment”) to deregister certain securities that were originally registered pursuant to the Company’s Registration Statement on Form S-8 (File No.333-149292) that was filed with the Securities and Exchange Commission on February 19, 2008 (the “Registration Statement”). The Registration Statement registered shares of the Company’s common stock and, pursuant to General instruction F to Form S-8 and Rule 416(c) under the Securities Act of 1933, as amended, an indeterminate amount of plan interests to be offered and sold pursuant to the First Savings Bank Northwest Savings Plan (the “Plan”). Effective December 15, 2014, the Company’s common stock was eliminated as a participant investment option under the Plan. Accordingly, this Post-Effective Amendment is being filed to deregister any remaining unsold shares of the Company’s common stock as well as any plan interests previously registered under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Renton, State of Washington, on June 29, 2015. FIRST FINANCIAL, NORTHWEST INC. By: /s/ Joseph W. Kiley Joseph W. Kiley III President and , Chief ExecutiveOfficer and Chief Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Gary F. Kohlwes Chairman of the Board and Director June 29, 2015 Gary F. Kohlwes /s/ Joseph W. Kiley III President, Chief Executive Officer and Director June 29, 2015 Joseph W. Kiley III (Principal Executive Officer) /s/ Richard P. Jacobson Chief Financial Officer and Director June 29, 2015 Richard P. Jacobson (Principal Financial Officer) /s/ Christine A. Huestis Vice President and Controller June 29, 2015 Christine A. Huestis (Principal Accounting Officer) /s/ Gary F. Faull Director June 29, 2015 Gary F. Faull /s/ Joann E. Lee Director June 29, 2015 Joann E. Lee /s/ Kevin D. Padrick Director June 29, 2015 Kevin D. Padrick /s/ Daniel L. Stevens Director June 29, 2015 Daniel L. Stevens 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the trustees (or other persons who administer the benefit plan) have duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Renton, State of Washington, on June 29, 2015. /s/Joseph W. Kiley III Joseph W. Kiley III. Trustee /s/Richard P. Jacobson Richard P. Jacobson Trustee 4
